Citation Nr: 9909438	
Decision Date: 04/05/99    Archive Date: 04/16/99

DOCKET NO.  96-05 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for an acquired hearing 
loss.

2.  Entitlement to assignment of a higher disability rating 
for service-connected perforated left tympanic membrane, 
currently evaluated as 0 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1943 to 
November 1944.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 1995 rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa, which denied entitlement to service 
connection for an acquired hearing loss, denied a claim for 
service connection for a perforation of the left tympanic 
membrane, and denied a claim for an increased evaluation for 
residuals of service-connected otitis media, evaluated as 0 
percent disabling.  The RO subsequently granted the veteran's 
claim for service connection for a perforation of the left 
tympanic membrane, evaluated as 0 percent disabling, in 
November 1995.  The veteran has perfected a timely appeal 
only with regard to the issues of service connection for 
hearing loss, and an increased rating for a perforation of 
the left tympanic membrane, currently evaluated as 0 percent 
disabling (noncompensable). 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The preponderance of the evidence is against the 
veteran's claim that he has a an acquired hearing loss that 
is causally or etiologically related to any incident of 
service.

3.  The veteran's left tympanic membranes have been evaluated 
as "healed," with no current evidence of any middle ear 
infection or chronic suppuration.
 

CONCLUSIONS OF LAW

1.  An acquired hearing loss was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 
& Supp. 1998); 38 C.F.R. § 3.303 (1998).

2.  Under VA regulations, a compensable evaluation for a 
perforation of the tympanic membrane is not available on a 
schedular basis. 38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 
C.F.R. § 4.87a, Diagnostic Code 6211 (1998).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Acquired Hearing Loss

As a preliminary matter, the Board finds that the veteran's 
claim of entitlement to service connection for an acquired 
hearing loss is plausible and capable of substantiation and 
is thus well grounded within the meaning of 38 U.S.C.A.            
§ 5107(a)(West 1991).  See Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990); Savage v. Gober, 10 Vet. App. 488 (1997).  The Board 
is satisfied that all relevant facts have been properly 
developed.  No further assistance to the veteran is required 
in order to comply with the duty to assist as mandated by 38 
U.S.C.A. § 5107(a).    

The veteran contends that he has bilateral hearing loss that 
is the result of exposure to acoustic trauma during service.  
Specifically, he asserts that his hearing loss was caused by 
exposure to weapons fire while he served as an artillery 
crewman, and an airplane engine mechanic, during World War 
II. 

The veteran's service records show that he spent 
approximately 3 months in basic training, several months as 
an artillery crewman, and about 12 months as an engine 
mechanic.  The veteran's service medical records include an 
induction examination, dated December 1942, that indicates 
that his ears were clinically evaluated as normal, and spoken 
voice and whispered voice testing was 15/15 bilaterally.  An 
audiometric examination was not conducted.  In  January 1944, 
he was treated for a traumatic perforation of the left 
eardrum.  A February 1944 report indicates that the left 
eardrum had healed with a thin membrane.  In October 1994, 
the veteran was treated for ongoing complaints of left ear 
pain.  The veteran's separation examination, dated November 
1944, indicates that the veteran's ears were clinically 
evaluated as normal, and spoken voice and whispered voice 
testing was 15/15 bilaterally.  

The claims file contains a letter, dated in March 1945, from 
H. B. Peck, identified as a major in the Office of the Flight 
Surgeon at the Yuma Army Air Field.  He states that he 
treated the veteran in October 1944 for obstruction of his 
left eustachian tube, and that the left ear was draining at 
that time.  There was also a slight granulatomas area on the 
left eardrum.

Post-service medical records include a letter from Kevin L. 
Schminke, M.D., dated in November 1995.  Dr. Schminke first 
noted that the veteran was exposed to heavy artillery firing 
during service, as well as other noise exposure and a left 
ear injury and subsequent drainage.  He reported that the 
veteran's left ear trauma had resulted in multiple ear 
infections, and that the veteran currently required 
amplification devices.  Dr. Schminke concluded that "[the 
veteran's] hearing problems stem directly from his active 
military service."






The veteran was afforded a VA audio-ear disease and 
audiological examinations in August 1995.  The results from 
the audiological examination revealed pure tone thresholds, 
in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
20
40
60
LEFT
15
10
25
40
55

At the examination, the veteran presented a history of 
military noise exposure. Speech audiometry revealed a speech 
recognition ability of 94 percent in the right ear and of 94 
percent in the left ear.  A review of the audio-ear disease 
examination report shows that the veteran reported that he 
had been exposed to 40 millimeter (mm.), 50 mm. and 90 mm. 
artillery noise, and that he had not been provided with ear 
protection during his service.  He reported no family history 
of hearing difficulty, and said that he had not been around 
much loud noise or equipment after his separation from 
service.  There was no report of post-service ear trauma.  On 
examination, the tympanic membrane was scarred on the right, 
and the left membrane showed a healed, monometric anterior 
membrane and posterior mid-tympanic membrane.  There was 
tympanosclerosis of the tympanic membranes bilaterally.  The 
examiner stated that the veteran had "a moderate to severe 
mid-high frequency hearing change, sensorineural, 
bilateral," and recommended trial amplification. 

The veteran was afforded VA audio, and ear disease, 
examinations in August 1998.  A review of the ear disease 
examination report shows that the veteran reported that he 
had had "some trouble" with his hearing during service, and 
immediately after his separation from service, with 
impairment on the left greater than the right.  He also 
complained of a history of progressive hearing loss over the 
last 10 to 20 years, and otorrhea about 15 to 20 years ago.  
The examiner essentially stated that the veteran's history 
indicated that the veteran did not have a moderate to 
moderately severe sensorineural hearing impairment at the 
time he left the service, nor did he have such an impairment 
more than 10 years ago.  The examiner further stated that he 
could not concur with Dr. Schminke's opinion relating the 
veteran's hearing loss to his service.  The examiner 
essentially explained that there was no objective evidence of 
hearing loss during service, or shortly thereafter, and that 
the veteran's history of hearing loss indicates that it 
occurred, at most, 20 years ago and was therefore too remote 
in time from his service to indicate a relationship between 
the veteran's service and his hearing loss.  Finally, the 
examiner stated that the veteran's inservice perforated left 
tympanic membrane was shown to have healed, and was not the 
cause of the veteran's current bilateral hearing loss.   

At his July 1997 personal hearing, the veteran testified that 
his hearing loss occurred during his service.  He essentially 
stated that after his basic training he was in an anti-
aircraft coastal artillery unit for three to four months, and 
that he spent the remainder of his service working as an 
engine mechanic with airplanes.  He reported that he was 
never given ear protection.  In his testimony, the veteran 
also stated that he originally suffered a perforated left 
tympanic membrane during service in Texas, after another 
soldier threw a mud ball which struck him on the side of the 
head.  Apparently, debris from the mud pierced his left 
tympanic membrane.  He did not received treatment until he 
was transferred to Arizona.  His left ear drained for 10 to 
15 years following separation from service.  Part of the 
reason he did not file a VA claim earlier was because when he 
was granted service connection for otitis media in April 
1945, he assumed the decision covered hearing loss.  He had 
received treatment for his hearing loss from several private 
health care providers following his separation from service.  
He stated that he has not had problems with otitis or ear 
infections for 15 to 20 years. 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Service connection may 
also be granted for an organic disease of the nervous system, 
such as a sensorineural hearing loss, when it is manifested 
to a compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 
C.F.R. §§  3.307, 3.309 (1998).  If a condition noted during 
service is not shown to be chronic, then generally a 
continuity of symptoms after service is required for service 
connection.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Applicable regulations provide that impaired hearing shall be 
considered a disability when the auditory thresholds in any 
of the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hz 
are 40 decibels or greater; the thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores are 94 percent or less.  38 C.F.R. 
§ 3.385.

The Board finds that the preponderance of the evidence is 
against the veteran's claim.  The first medical evidence of 
complaints, treatment or a diagnosis involving hearing loss 
is dated in 1995.  This is approximately 50 years after the 
veteran's separation from service.  In addition, in the 
August 1998 VA examination report, the examiner concluded 
that the veteran's hearing loss was not related to his 
service.  Although the Board has considered the Dr. 
Schminke's opinion in reaching this decision, the Board finds 
that the probative value of Dr. Schminke's opinion is 
outweighed by the medical evidence, and in particular, the 
August 1998 VA examination report.  Specifically, there is no 
indication that Dr. Schminke examined the veteran or reviewed 
his claims file, and he did not offer a rationalized 
explanation for his opinion.  In contrast, the August 1998 VA 
examiner's opinion indicates that the veteran's claims file 
was reviewed, that a full medical history was taken from the 
veteran, and that he was examined.  A rationalized 
explanation was provided for his opinion that the veteran's 
hearing loss is not related to his service.  Accordingly, the 
Board finds that the preponderance of the evidence is against 
the claim for an acquired hearing loss.

The only other evidence suggesting that the veteran has an 
acquired hearing loss are the veteran's own statements to 
this effect.  However, as the opinion of a layperson, the 
veteran's opinions are not considered competent evidence as 
to the etiology of the claimed disorder.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

In reaching this decision, the Board has carefully reviewed 
the entire record in this case; however, the Board does not 
find the evidence to be so evenly balanced that there is 
doubt as to any material issue regarding the matter on 
appeal.  38 U.S.C.A. § 5107.

II.  Increased Rating

The veteran asserts that his service-connected perforation of 
the left tympanic membrane is more severe than his current 
evaluation reflects.  

In a claim received on June 30, 1995, the veteran filed for 
service connection for inter alia a perforated left tympanic 
membrane.  In August 1995, the RO denied the claim.  However, 
after additional evidence was received, the RO granted this 
claim in November 1995.  Accordingly, the issue is whether a 
compensable rating is warranted for the period from June 30, 
1995 to the present. 

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection, and, as such, the claim for the increased 
evaluation is well-grounded.  38 U.S.C.A. § 5107(a); Shipwash 
v. Brown, 8 Vet. App. 218, 224 (1995).  Moreover, in such a 
case it is not the present level of disability which is of 
primary importance, but rather the entire period is to be 
considered to ensure that consideration is given to the 
possibility of staged ratings; that is, separate ratings for 
separate periods of time based on the facts found.  Fenderson 
v. West, No. 96-947 (U.S. Vet. App. Jan. 20, 1999).  After 
reviewing the evidence which includes VA examination reports, 
and a non-VA physician's opinion, the Board is also satisfied 
that all relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and 
that no further assistance is required to comply with the 
duty to assist him mandated by 38 U.S.C.A. § 5107(a).

The veteran's perforated left tympanic membrane has been 
rated under 38 C.F.R. § 4.87a, Diagnostic Code (DC) 6211.  
Under this diagnostic code, a noncompensable (0 percent) 
rating is warranted for perforation of a tympanic membrane.  
The noncompensable rating is the highest rating allowed.

As for the possibility of a higher rating under another 
potentially applicable diagnostic code, under DC 6200, a 10 
percent rating is warranted for chronic otitis media, 
suppurative, during the continuance of the suppurative 
process.  This rating is to be combined with ratings for loss 
of hearing, if there is any.  In this regard, the Board notes 
that in April 1945, the veteran was granted service 
connection for otitis media, evaluated as noncompensable (0 
percent), and that in August 1995, the RO denied a claim of 
entitlement to a compensable rating for this disability.  
Although this issue is not technically on appeal, the Board 
will evaluate this condition under Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

In this case, the Board finds no medical evidence that the 
veteran has a continuous suppurative process so as to warrant 
a 10 percent evaluation under 38 C.F.R.           § 4.87a, DC 
6200.  At his hearing, held in July 1996, he testified that 
he had not had a problem with otitis, or an ear infection, 
for 15 to 20 years.  A review of the August 1995 audio-ear 
disease examination report shows that there was no indication 
of a suppurative process.  The left tympanic membrane showed 
a healed monomeric membrane anterior and a posterior mid-
tympanic membrane.  The left ear canal was negative.  Review 
of the1998 VA ear disease examination report shows that the 
veteran stated that he had not had otorrhea in the last 10 to 
15 years.  On examination, his auricles and ear canals were 
unremarkable.  The left tympanic membrane had a healed small 
posterior central monomeric membrane and, anteriorly, a 
slightly larger healed monomeric membrane, with 1-2+ scarring 
and thickening of the left tympanic membrane.
 
Based on the foregoing, the Board finds that the currently 
assigned noncompensable evaluation for a perforated left 
tympanic membrane is appropriate for the entire time period 
in issue, and that the veteran's claim must be denied. 

In reaching its decision on the veteran's increased rating 
claim, the Board considered the doctrine of reasonable doubt, 
however, as the preponderance of the evidence is against the 
appellant's claim, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
ORDER

Entitlement to service connection for an acquired hearing 
loss is denied.

Entitlement to a compensable rating for a perforated left 
tympanic membrane is denied.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 
- 9 -


- 1 -


